Citation Nr: 0110533	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  92-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a chronic back 
disability.

2. Entitlement to an increased rating for a bilateral foot 
disability, postoperative status, currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to October 
1960.

This appeal arises from a June 1992 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Little Rock, Arkansas.  A hearing was conducted at the RO in 
September 1992 before a local hearing officer.  This case was 
previously before the Board of Veterans' Appeals (Board) in 
January 1993, at which time the Board reopened the veteran's 
claim for service connection for back disability and remanded 
the case for further development bearing on such reopened 
claim as well as the veteran's claim for an increased rating 
for a bilateral foot disability.  Rating decisions entered in 
November 1993 and October 1994 continued to deny each issue 
on appeal; Supplemental Statements of the Case (SSOC's) were 
issued in November 1993 and October 1994.

The Board again remanded this case for evidentiary 
development in June 1995.  Following attempted compliance, 
the RO confirmed and continued the denial of the benefits 
sought in an April 1996 SSOC.  In May 1999, the veteran 
presented testimony at a hearing held by the undersigned 
Member of the Board at the local RO.  At the conclusion of 
the hearing, the veteran submitted additional private 
treatment records with a hand-written waiver of initial RO 
consideration, pursuant to the strictures of 38 C.F.R. § 
20.1304 (2000).

Following the May 1999 hearing, the Board, in August 1999, 
once again remanded the case for evidentiary development.  
Subsequently, the RO, in March 2000, as shown by means of an 
SSOC, continued to deny each issue on appeal.  



FINDINGS OF FACT

1.  The veteran's chronic back disorder is not shown by the 
evidence to be etiologically related to his service-connected 
bilateral foot disability.  

2.  The veteran's bilateral foot disability is manifested by 
complaints of pain and restriction from walking except for 
absolute necessities, marked pronation, marked overlap of the 
great toe over the second and third toes of both feet, 
bilateral non-tender scars bilaterally across the base of the 
phalanges, altered gait and bilateral hallux valgus 
deformities.  


CONCLUSIONS OF LAW

1.  The veteran's chronic back disorder is not proximately 
due to his service-connected bilateral foot disability.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.310 (2000).

2.  The criteria for a rating in excess of 50 percent for a 
bilateral foot disability, postoperative status, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.321(b), 4.71a, Part 4, Diagnostic 
Code 5276 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran and his representative contend, in effect, that 
the veteran has a back disability which is, in essence, 
proximately due to or the result of his service-connected 
bilateral foot disability.  See statement submitted by the 
veteran's accredited representative dated in August 2000.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  
Review of the extensive procedural history of this case shows 
that the veteran was notified in the June 1992 rating 
decision that the evidence did not provide objective 
reasoning relating his claimed back condition to his service-
connected foot disability, and, in addition, recent VA 
examination indicated that the veteran's spinal stenosis was 
not caused by gait abnormality.  In addition to the June 1992 
rating decision, an August 1992 statement of the case (SOC), 
which noted that entitlement to service connection for a back 
condition was denied as the evidence did not show that the 
condition was incurred in or aggravated by service or 
secondary to the veteran's service-connected bilateral foot 
disability, several supplemental statements of the case 
(SSOC's), dated in November 1993, October 1994, and March 
2000 have also informed the veteran as to what type of 
evidence was needed to substantiate his claim.  Moreover, the 
appellant was informed in letters dated in April 1993, July 
1995, and August 1999 that he needed to tell VA where he had 
received treatment so that records could be requested.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the June 1992 rating decision, 
SOC, subsequent SSOC's, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  This case was remanded in 
1993, 1995, and 1999 for additional development, and 
compliance with the various instructions contained therein is 
shown to have been accomplished, albeit, apologizes the 
Board, on behalf of VA, in a timely manner.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim.  In fact, by means of a VA Form 21-4138, 
Statement in Support of Claim, dated in March 2000, he 
indicated that he had no other evidence that he wished to 
submit in support of his appeal.  The RO requested all 
relevant treatment records identified by the veteran, and the 
veteran was informed in various letters what records the RO 
was requesting and he was asked to assist in obtaining the 
evidence.  

Furthermore, as will be discussed more thoroughly below, the 
veteran was recently provided a VA examination in 1999, at 
which time the examiner reviewed the claims file and provided 
an opinion as to the relationship between the veteran's back 
disorder and his service-connected foot disability.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to service 
connection on a secondary basis when it is shown that the 
claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App.  
439 (1995).  The Court stated that, pursuant to 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.

Service connection is in effect for a bilateral foot 
disability, described by VA as "PO [postoperative] 
residuals, marked pronation of both feet, marked rigidity of 
forefeet, [] severe hammertoe deformity, [and] severe 
hammertoe deformity," evaluated as 50 percent disabling. 

A review of the veteran's service medical records, including 
the report of his September 1960 service discharge 
examination, does not reveal findings of either complaints 
of, or treatment for, a back condition.  The first 
postservice evidence of such a condition was in January 1980, 
where a VA Medical Certificate and History record shows that 
the veteran complained of low back pain for the past two 
years.  Lumbosacral strain was diagnosed.  

The RO, in March 1980, denied the veteran's claim for service 
connection for a back condition due to his service-connected 
bilateral foot disability.  Several years later, in January 
1993, the Board, on appeal of a June 1992 RO rating decision, 
reopened the veteran's claim, finding that new and material 
evidence had been submitted to reopen the claim for service 
connection for a back disability.  The case was then remanded 
in order to develop additional evidence.  Following 
continuing denials of the claim currently at issue, the 
Board, again, in June 1995, remanded the case.  Finally, 
again, in August 1999, the Board, in pointing out that some 
of the terms of the Board's June 1995 Remand order were not 
complied with, in citing Stegall v. West, 11 Vet. App. 268 
(1998), again remanded the case to the RO.  Review of the 
evidence of record shows that the particular development 
requested by the Board in August 1999 has been accomplished.  

A letter submitted from a private physician, William G. 
Lockhart, M. D., dated in March 1986, stated that the veteran 
had been examined in February 1986, and that his back problem 
was described as "a mechanical one that is significantly 
aggravated by and caused by the abnormalities in his feet and 
the significant change in gait pattern due to his feet and 
the resultant stress of the spine."  

A VA Medical certificate dated in December 1986 includes a 
diagnosis of mechanical low back pain.  The veteran was noted 
to have complained of chronic low back pain for the past 15 
years.  

A report of VA X-ray examination dated in November 1987 shows 
a diagnosis of minimal degenerative changes of both the 
anterior and posterior elements of the lumbar spine.  Flexion 
and extension views of the lumbar spine were noted to show no 
significant abnormalities.  

A letter from Harold H. Chakales, M. D., a private physician, 
dated in June 1988, shows that it was noted that the veteran 
had been treated for both his feet and for his back.  The 
physician opined that there was "certainly a relationship, 
mechanically, between the [veteran's] feet and the low 
back."  

A letter dated in May 1989, and shown to have been written by 
Dr. Standefer, a private physician, indicates that the 
physician essentially agreed with the above-discussed letter 
by Dr. Chakales, concerning the relationship between the 
veteran's foot disability and his back.  

The veteran was afforded a VA examination in July 1989.  The 
examiner noted that X-ray examination had showed minimal to 
mild hypertrophic spurring of the L4 and L5 vertebra.  The 
physician added that there was no evidence of causation of 
these back changes from the veteran's foot problems.  It was 
noted, however, that significant gait alternation, of and 
when present for extended times, could furnish some temporary 
and self-clearing mild aggravation of back pain, when 
present.  

An August 1991 letter from Thomas M. Fletcher, M. D., another 
private physician, shows that he opined that the veteran's 
foot condition essentially constituted a "secondary 
causative relationship" to his spinal stenosis with 
radiculopathy and disc protrusion at the L4-5 level.  He 
added that this was due in part to the veteran's limping 
associated with his foot condition occurring over a period of 
many years.  

An October 1991 letter from another private physician, Gene 
D. Ring, M. D., notes that the physician had treated the 
veteran for years.  The physician, in noting that the veteran 
had secondary lumbar spine and back pain, as well as disc 
syndrome problems, which were not related to a detectable 
injury, opined that the veteran's back problems "may be 
related to the way [the veteran] has to get around."  

Review of a March 1992 VA orthopedic examination report shows 
that a diagnosis of history of spinal stenosis, secondary to 
arthritis.  The examiner opined that the veteran's gait 
abnormality did not cause the spinal stenosis.  The examiner 
described the spinal stenosis as more of an arthritic 
condition due to degenerative disc disease, which can be a 
normal occurring process in and of itself.  

During a hearing held before a member of the Board in 
September 1992 the veteran stated that he first experienced 
back pain about 20 years ago (1972) and that, essentially, 
his longstanding problems associated with his feet caused him 
to develop a current back problem.  

The veteran was again examined by a VA orthopedist in 
September 1993.  Review of the examination report shows that 
spinal stenosis of the lumbar spine and status post 
decompressive laminectomy, lumbar spine were diagnosed.  A 
November 1993 addendum to the September 1993 examination is 
shown to have contained an opinion that the veteran's 
service-connected foot and lumbosacral problems were "not 
related."  

The veteran was subsequently afforded a VA orthopedic 
examination in February 1994.  Diagnoses of arthritis and 
disc disease of the cervical and lumbar regions of the spine 
were included.  The examiner opined only that the veteran's 
"spinal condition" was not "related to his foot problems" 
and, expressed no opinion bearing on any chronic worsening of 
any back condition due to the veteran's service-connected 
bilateral foot disability.  

The veteran was again examined by a VA orthopedist in 
February 1996.  Marked degenerative lumbar disc disease, 
particularly at L4-5 with disk narrowing, and spinal 
stenosis, corrected by laminectomy of the L3-4, L5 vertebrae 
lamina was diagnosed.  The examiner opined that the veteran's 
altered gait did not cause his low back degenerative disk and 
disk protrusion, nor did it have any marked effect on the low 
back.

The veteran also provided testimony at a hearing conducted at 
the RO by the undersigned Member of the Board in May 1999.  
He essentially again claimed that his back problems were 
related to his service-connected bilateral foot disorder.  He 
noted that he began to have problems with his feet in 1957 
and that limping associated with his impaired gait had 
brought about his claimed back disorder.  The veteran 
emphasized that he was not claiming that his back problems 
were associated with any type of inservice injury; rather, he 
claimed that his current back difficulties were the result 
of, or "secondary" to, his service-connected disability of 
the feet.  

Pursuant to an August 1999 remand by the Board, the veteran 
was to be scheduled for a VA examination by an orthopedist.  
Review of the record shows that such an examination was 
administered the veteran in November 1999.  

Review of the November 1999 VA examination report shows that 
the veteran's file was reviewed and that a history had been 
taken by the veteran.  The veteran denied any history of the 
incurrence of a specific back injury.  He added that he felt 
that his "gait" had acted to cause his back difficulty.  
The diagnoses were shown to include remote surgery of the 
lumbosacral spine, decompression laminectomy at "2, 3, 4, 
bilaterally," and disk excision L5-S1 bilateral.  X-rays 
taken the same day as the examination was noted to show 
degenerative disc disease in the lower three lumbar levels.  

The examining orthopedist indicated that the veteran's 
service-connected bilateral foot disability had impaired his 
activity.  He added that at the present time the veteran's 
ordinary activity was severely curtailed because of the 
deformities in his feet and the insufficiency of his gait.  
The examiner also noted that the previously-cited diagnoses 
reflected the nature and extent of the veteran's current back 
disability.  The examiner opined that the veteran's current 
back disability was not caused by his bilateral foot 
disability.  He noted that the lumbar lesions that had been 
described and the X-ray findings were compatible with a 
degenerative process that can occur in individuals who have 
no difficulty with the lower extremities.  The examiner 
further opined that the development of the veteran's low back 
problems over a period of time were secondary to degenerative 
changes within the joint space of the facets and in the 
structure of the spinal canal which was found to be 
exceedingly narrow in Dr. Fletcher's surgical report.  See 
private surgical report dated in January 1999, in which 
primary discharge diagnoses were lumbar spinal stenosis due 
to spondylosis at L2-3 and L3-4, and lumbar disc protrusion 
at L5-S1.  The examiner continued by stating that the 
veteran's gait is so mechanically altered that that it was 
quite likely that his current foot disability can and does 
serve to act as a chronic irritant, but that the veteran's 
foot condition did not serve as an "instigator" of the back 
condition.  

To summarize, the veteran's assertions that there is a causal 
connection, or nexus, between his back disorder and his 
service-connected bilateral foot disability is not competent 
to establish diagnoses or causation.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Nothing 
in the record indicates that the veteran has the appropriate 
knowledge or experience to make these determinations nor is 
it contended otherwise. 

The veteran has supplied VA with medical opinions, discussed 
above, shown to have been rendered by several private 
physician's stating, in essence, that the veteran has a back 
disorder which was caused by his service-connected bilateral 
foot disability.  However, also of record are the reports of 
several VA examinations, discussed above, which concluded 
otherwise.  In view of these facts, and upon consideration of 
the fact that the above-discussed VA examination reports were 
shown to indicate that the respective examiners had had an 
opportunity to thoroughly review of the evidence of record, 
and/or take a detailed medical history from the veteran, the 
Board places more probative value on the opinions rendered on 
these occasions by VA examining physicians than on the 
private medical statements shown to have also been associated 
with the record.  

In this regard, it is noted that the Board has a duty to 
assess the credibility and weight to be given to evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Court 
has stated that "[w]hile it is true that the [Board] is not 
free to ignore the opinion of the treating physician, the 
[Board] is certainly free to discount the credibility of the 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  Moreover, greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In the instant case, the Board notes that the above-
discussed VA medical opinions concerning the secondary nature 
of the veteran's service connection claim appear, to the 
Board, to be detailed reasoned responses based on a review 
and analysis of the entire record; the physicians referred to 
specific events and medical history to support their 
conclusions.  The private medical opinions, to include those 
submitted by both Dr. Lockhart and Dr. Fletcher, among 
others, on the other hand, did not refer to the clinical 
foundation relied upon in forming the opinions.  

Thus, an etiologic relationship between the veteran's 
service-connected bilateral foot disability and his back 
problems has not been established.  The Board finds that the 
veteran has been informed of the requirements for service 
connection through the issuance of a SOC and of several 
SSOC's, and that no further obligations exist upon VA 
pursuant to the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The Board acknowledges that it has decided the present 
appeal, in part, on a different basis than did the RO.  When 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO based 
on the merits of his claim.  The Board considered the same 
law and regulations.  

Accordingly, it is the judgment of the Board that the 
preponderance of the evidence is against the veteran's claim, 
and, therefore, entitlement to service connection for a 
chronic back disability is not warranted.

Increased Rating

The veteran's complaints concerning his service-connected 
disability of the feet are described below.  His statements 
describing these symptoms are considered to be competent 
evidence.  Espiritu, supra.  However, these statements must 
be viewed in conjunction with the objective medical evidence 
of record.  

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2000).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2000).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2000).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In this instance, an evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In particular, governing VA regulations, set forth at 38 
C.F.R. § 4.40 (2000) provide for consideration of a 
functional impairment when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2000).

A VA examination was conducted in March 1963.  At that time 
bilateral second degree flat foot, symptomatic; bilateral 
hammertoe deformity with corns; and bilateral plantar 
calluses were diagnosed.  

In April 1963, the RO granted service connection for a 
bilateral foot disability.  A 30 percent evaluation, pursuant 
to Diagnostic Code 5276 of VA's Schedule for Rating 
Disabilities (Rating Schedule), was assigned.  In February 
1965, the RO, following its review of certain medical 
evidence, to include VA outpatient records as well as a VA 
examination report, increased the disability evaluation 
assigned to the veteran's bilateral foot disability to 50 
percent.  The 50 percent rating has remained in effect since 
that time.

The pertinent evidence of record concerning the veteran's 
claim is shown to include both private and VA medical 
records, as well as testimony provided by the veteran in the 
course of hearings.  A letter dated in February 1990 from a 
private physician, James H. Buie, M. D., indicates that the 
veteran had a long history of multiple chronic deformities 
involving both of his feet, and had recently recovered from 
surgical osteotomy of the fourth metatarsal of the left foot, 
accomplished in order to treat a recurrent large, painful 
callus.  Dr. Buie added that the veteran's deformities were 
not readily correctable.  The record is also shown to several 
other treatment records, dated from 1986 to 1991, showing 
treatment received by the veteran from Dr. Buie for his feet.  

In September 1991letter, Dr. Buie noted that the veteran 
suffers from bilateral claw toe deformities requiring 
multiple surgical procedures.  He added that the veteran was 
unable to stand and walk for any significant period of time 
which was a portion or part of his primary job.  Dr. Buie 
noted his suggestion that the veteran apply for medical 
retirement.  

A letter dated in October 1991 and written Dr. Ring, 
indicates that he had treated the veteran for years and that 
the veteran had severe bilateral claw toe deformities which 
require multiple and extensive surgery.  

In the course of a hearing conducted by a Member of the Board 
in September 1992 the veteran testified that, while he had 
undergone extensive surgery on his feet, the symptomatology 
associated with his bilateral foot problems had worsened over 
the years.  

A VA examination report dated in September 1993 shows a 
diagnosis of status postoperative proximal phalangectomy, 
second and third toes, right foot; and partial phalangectomy 
proximal phalanx, left second toe.  A hallux valgus 
deformity, described as moderate, of the left great toe was 
also diagnosed.  

A letter dated in September 1993 and written by Dr. Buie 
indicates that the veteran would benefit from a proximal 
first metatarsal osteotomy, first metatarsophalangeal joint 
bunionectomy, and, if necessary, an Akin procedure for toe 
deformity correction.  

A VA feet examination was conducted in February 1994.  Status 
post bilateral hammertoe procedures of toes two through four; 
status postoperative bilateral pinning of toes two through 
four to reextend digits; old, well-healed scars; bilateral 
hallus valgus, more prominent on the left; and minor bunion 
formation and callus formation about the first 
metatarsophalangeal joint bilaterally were all diagnosed.  

The veteran was also afforded a VA orthopedic examination in 
February 1996.  At that time, the examiner diagnosed 
essentially flail joint second, third, and fourth toes 
whereas the first and third toes had not been operated.  It 
was also mentioned that the first toe had a hallux valgus 
deformity bilaterally and the left foot had a prominent 
metatarsus primus varus.  Additionally, a prominent hard corn 
on the left foot over the metatarsal head which was noted to 
project was also diagnosed.  The examiner also opined that 
the veteran's flexible pronated flat feet were congenital due 
to laxity of the ligaments and had nothing to due with his 
period of service.  

As noted above, the veteran testified at a hearing before the 
undersigned Board member at the RO in May 1999.  Concerning 
his service-connected bilateral foot disability, the veteran 
stated that while he had worked at the same place for 28 
years, during which time he made allowances for what he could 
and could not physically do, he essentially was forced to 
retire when his job was eliminated.  He noted that he had 
been retired for three years.  He added that the severity of 
his service-connected bilateral foot disability had worsened 
over the years and that while he had been instructed to walk 
to help with his back condition he was unable to walk longer 
than approximately 300 to 400 yards without having to stop 
due to the pain.  The veteran noted that he wore specially 
made footwear at all times.  He described the pain associated 
with his feet as "dull," and stated that the pain was never 
sharp.  He also testified that the pain also caused him to 
have problems sleeping.  

In August 1999 the Board remanded the case to the RO.  In 
part, the veteran was to be afforded a VA orthopedic 
examination in order to determine the nature and extent of 
his service-connected postoperative bilateral foot deformity 
residuals, including pronation of both feet as well as 
concerning a hammertoe deformity.  This examination is shown 
to have been conducted in November 1999.

Review of the November 1999 VA examination report shows that 
an extensive review of the veteran's past medical history was 
documented by the examiner.  It was noted that the veteran 
chose to leave the workforce in 1996, electing to take 
retirement, as a result of a job change which would have 
required him to walk.  The examiner noted that the veteran 
was restricted from walking except for absolute necessities.  
The veteran was noted to wear specially prescribed shoes, and 
that he ranked his pain due to his feet at a level of 5.  

Examination revealed marked overlap of the great toe over the 
second and third toes of both feet.  Both feet were shown to 
be pronated and the heel cords were in a valgus position.  
Bilateral non-tender scars were noted bilaterally across the 
base of the phalanges.  The veteran's gait was noted to be 
altered and the examiner indicated that he had a very limited 
unilateral weightbearing phase bilaterally.  A poor 
propulsive phase was also noted by the examiner.  The veteran 
had difficulty walking on the tips of his toes, and attempts 
at heel walking were described as difficult because of 
balance problems.  Residuals or remnants of callouses on the 
planter aspect of the metatarsal heads were shown to be 
manifested.  A callosity was present over the right great 
metatarsophalangeal articulation, medially and plantward 
bilaterally.  The second, third, and fourth toes showed 5 
degrees flexion in the distal phalangeal segments, and 10 to 
15 degrees extension of the toe as a unit was noted to occur 
at the metatarsophalangeal articulation.  It was also noted 
that the great toes overlapped the second toe and portion of 
the third toe bilaterally.  Bilateral hallus valgus was also 
documented.  Diagnoses included:  remote surgery right and 
left feet;  residual bunion deformity 40 degrees left, 35 
degrees right; overlapping great toes with callosities, 
bilaterally; atrophic plantar fat pads bilaterally; and 
postoperative loss of motion of the second, third, and fourth 
toes, bilaterally.  X-ray examination accomplished in 
conjunction with the examination showed that bilateral hallux 
valgus deformities were manifested.  The examiner also 
reported that the veteran appeared to have old trauma to the 
left second toe and that a portion of the proximal phalanx 
appeared to have been amputated.  The examination was 
thereafter noted to have been otherwise unremarkable.  

The examiner went on the comment that the veteran's service-
connected bilateral foot disability had, to the exclusion of 
age, impaired his activity.  It was noted that the veteran 
was able to work until 1996 with his degree of impairment, 
and that at the present time his ordinary activity was 
curtailed severely because of his feet deformity and due to 
the insufficiency of his gait.  

The veteran's service-connected bilateral foot disorder is 
evaluated under Diagnostic Code 5276 (2000) of VA's Rating 
Schedule.  This diagnostic code contemplates a 50 percent 
rating when the degree of impairment is pronounced with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, none of which are 
improved by orthopedic shoes or appliances.  This is noted to 
be the maximum schedular evaluation assignable under 
Diagnostic Code 5276 (2000).  

To summarize, the Board notes that in some cases a higher 
rating may be awarded based on functional loss due to pain, 
under 38 C.F.R. § 4.40 (2000), or based on weakness, 
fatigability or incoordination pursuant to 38 C.F.R. § 4.45 
(2000).  See DeLuca, supra.  The Board notes, however, that 
functional impairment caused by tenderness or pain is 
specifically contemplated by the diagnostic code relating to 
pes planus.  Moreover, it is again noted that a 50 percent 
rating is the maximum schedular rating under Diagnostic Code 
5276 and he is not entitled to a higher rating due to pain 
under any other diagnostic code for evaluating foot 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-
5284 (2000).

Additionally, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(2000).  While the veteran has claimed that he retired due to 
his inability to perform a job which required him to walk, 
there is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Additionally, as shown as part of the hearing 
transcript of the May 1999 hearing before the undersigned 
Member of the Board, the veteran stated that he had worked 
for 20 years in a position where he mostly sat.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

The Board also points out that the veteran's 50 percent 
disability evaluation has been in effect since 1964, and is 
therefore protected under 38 C.F.R. § 3.951(b) (2000).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
for the foregoing reasons and bases, the evidence is against 
the claim for an increased rating and, thus, there is no 
doubt to be resolved. 


ORDER

Service connection for a chronic back disability is denied.

Entitlement to an increased rating in excess of 50 percent 
for a bilateral foot disability, postoperative status is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



